                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

TOM BOWMAN,                                       )
                                                  )
              Petitioner,                         )
                                                  )      CIVIL ACTION NO.
       v.                                         )      2:18-CV-866-WHA
                                                  )            [WO]
UNITED STATES OF AMERICA,                         )
                                                  )
              Respondent.                         )

                                          ORDER

       Before the court is Petitioner Tom Bowman’s Notice of Appeal (Doc. # 22), which

the court construes as containing a motion for leave to appeal in forma pauperis and a

motion for a certificate of appealability. Those motions are due to be denied.

       “An appeal may not be taken in forma pauperis if the trial court certifies in writing

that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). In making this determination as

to good faith, the court must use an objective standard, such as whether the appeal is

“frivolous,” Coppedge v. United States, 369 U.S. 438, 445 (1962), or “has no substantive

merit,” United States v. Bottoson, 644 F.2d 1174, 1176 (5th Cir. Unit B May 1981) (per

curiam). Further, a certificate of appealability is necessary before a petitioner may pursue

an appeal in a habeas corpus proceeding. See 28 U.S.C. § 2253(c). To mandate the issuance

of a certificate of appealability, a petitioner must make a “substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2); see also Barefoot v. Estelle, 463 U.S.

880, 893 (1983).
       Applying these standards, the court is of the opinion that Bowman’s appeal has no

legal or factual basis and, accordingly, is frivolous and not taken in good faith. See Rudolph

v. Allen, 666 F.2d 519, 520 (11th Cir. 1982) (per curiam). In addition, for the reasons given

in the Order denying the “Motion for Rule 60 Relief” (Doc. # 19), the court finds that

Bowman has not made a substantial showing of the denial of a constitutional right.

       Accordingly, it is ORDERED that Bowman’s motion for leave to appeal in forma

pauperis (Doc. # 22) and his motion for a certificate of appealability (Doc. # 22) are

DENIED.

       DONE this 8th day of August, 2019.



                                     /s/ W. Harold Albritton
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                              2
